Exhibit 10.24.4

PROMISSORY NOTE

(Renewal)

 

$351,709.60    March 1, 2013    Oklahoma City Oklahoma

FOR VALUE RECEIVED, the undersigned, Graymark Healthcare, Inc., an Oklahoma
Corporation (the “Borrower”), promises to pay to the order of Roy T. Oliver (the
payee, its successors and assigns are hereinafter called the “Lender”), at 101
N. Robinson, Ste. 900, Oklahoma City, Oklahoma 73102, or at such other place as
may be designated in writing by the Lender, the principal sum of Three Hundred
Fifty-One Thousand, Seven Hundred Nine Dollars and 60/100cents ($351,709.60) in
lawful money of the United States, together with interest accruing from the date
of original funding under promissory note dated December 31, 2012, and interest
from the date hereof at the rates hereinafter specified, payable as follows:

Prior to Default, the unpaid principal balance of this Note will bear interest
from the date hereof at the rate of eight percent (8%) per annum. Interest will
be computed on a per diem charge based on a three hundred sixty (360) day year.
The entire unpaid principal balance of this Note plus all accrued and unpaid
interest thereon will be due and payable on June 30, 2013 (the “Maturity Date”).
All payments made under this Note shall be applied first to any accrued
interest, fees and costs, and then to principal. Payments hereunder may, at the
option of the Lender, be recorded on this Note or on the books and records of
the Lender and will be prima facie evidence of said payments and the unpaid
balance of this Note. No payment will be applied to this Note until received by
the Lender in collected funds. The holder without the prior consent of Maker may
assign this Note and any security therefor.

Maker may not re-borrow under this Note and this Note is not on a revolver
basis. This Note has been fully advanced. The Maker shall have the right to
prepay this Note in whole or in part at any time and from time to time without
premium or penalty, but with interest to the date of payment on the amount
prepaid.

In the event Maker defaults in the terms of this Note, fails to pay this Note
(principal or interest) when due, or in the event Maker shall enter into an
assignment for the benefit of creditors or admit its inability to pay debts as
they become due, or in the event of the commencement of any bankruptcy or like
proceeding against or by Maker, or in the event of a default by Maker under the
terms of those certain loan documents as evidenced by the Amended and Restated
Loan Agreement by and between Maker (and others) and Arvest Bank, dated
effective December 17, 2010, and all amendments, waivers and consents pertaining
thereto (the “Arvest Loan Documents”) that is not timely cured (in any such case
a “Default”), thereupon, and in any such event and at any time thereafter during
the continuance of such event, this Note shall, at the election of Lender,
become due and payable in full, without presentment, demand, protest or any
further notice of any kind, anything contained herein to the contrary
notwithstanding. In the event of a Default, thereafter the principal balance of
this Note then due and owing shall bear interest at the rate of Fifteen Percent
(15%) per annum (the “Default Rate”).

In the event of Default, the Lender will have available all remedies at law or
equity, including all rights and remedies under the Uniform Commercial Code. The
Lender will be entitled to proceed to selectively and successively enforce the
Lender’s rights without waiver or discharge. The Maker agrees that if, and as
often as, this Note is placed in the hands of an attorney for collection or to
defend or enforce any of the holder’s rights hereunder, the Maker shall pay to
the holder hereof his reasonable attorney’s fees, together with all court costs
and other expenses incurred and paid by such holder.



--------------------------------------------------------------------------------

The Maker, endorser, surety, guarantor and all other persons who may become
liable for all or any part of this obligation severally waive presentment for
payment, protest and notice of nonpayment. Said parties consent to any extension
of time (whether one or more) of payment hereof, any renewal (whether one or
more) hereof, and any release of any party liable for payment of this
obligation. Any such extension, renewal or release may be made without notice to
such party and without discharging said party’s liability hereunder.

The failure of the holder hereof to exercise any of the remedies or options set
forth in this Note or in any instrument securing payment hereof, upon the
occurrence of one or more events of default, shall not constitute a waiver of
the right to exercise the same or any other remedy at any subsequent time in
respect to the same or any other event of default. The acceptance of the holder
hereof of any payment which is less than the total of all amounts due and
payable at the time of such payment shall not constitute a waiver of the right
to exercise any of the foregoing remedies or options at that time or any
subsequent time, or nullify any prior exercise of any such remedy or option,
without the express consent of the holder hereof, except as and to the extent
otherwise provided by law.

MAKER AND LENDER DO HEREBY IRREVOCABLY, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THEIR RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, OR UNDER OR IN CONNECTION WITH THIS NOTE OR ANY DOCUMENT
DELIVERED IN CONNECTION HEREWITH. This Note is made under and is to be governed
and construed by the internal laws of the State of Oklahoma. All actions with
respect to this Note shall be instituted solely and exclusively in the courts of
the State of Oklahoma sitting in Oklahoma County, Oklahoma, or the United States
District Court for the Western District of Oklahoma, sitting in Oklahoma City,
Oklahoma, as the Lender may elect, and by execution and delivery of this Note,
the Maker irrevocably and unconditionally submits to the exclusive jurisdiction
(both subject matter and personal) of each such court and irrevocably and
unconditionally waives: (a) any objection the Maker might now or hereafter have
to the venue in any such court; and (b) any claim that any action or proceeding
brought in any such court has been brought in an inconvenient forum.

The Maker and Lender intend and believe that each provision in this Note
comports with all applicable local, state and federal laws and judicial
decisions. However, if any provision or provisions, or if any portion of any
provision or provisions, in this Note is found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Note to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that such portion, provision or provisions shall be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Note shall be construed as if such illegal, invalid,
unlawful, void or unenforceable portion, provision or provisions were not
contained therein, and that the rights, obligations and interests of Maker and
Lender under the remainder of this Note shall continue in full force and effect.

It is the intention of the Maker and Lender to comply strictly with all
applicable usury laws; accordingly, it is agreed that notwithstanding any
provisions to the contrary in this Note or otherwise relating hereto, in no
event shall this Note or other documents require the payment or permit the
collection of an aggregate amount of interest in excess of the maximum amount
permitted by any laws which may apply to this transaction, including the laws of
the State of Oklahoma.

 

2



--------------------------------------------------------------------------------

The terms of this Note shall be binding upon Maker and its successors and
assigns and shall inure to the benefit of Lender and his heirs, personal
representatives and assigns.

Notwithstanding any provision of this Note, all rights and remedies of Lender
hereunder shall be fully subordinate to the Arvest Loan Documents. In the event
the Arvest Loan Documents prohibit the repayment of this Note on the Maturity
Date, then the Maturity Date of this Note shall be extended day to day with
interest at the rate set forth herein until the earlier of such date as the
obligations of Maker under the Arvest Loan Documents have been refinanced or the
provisions of the Arvest Loan Documents permit such repayment to Lender.

As further consideration for Lender to make the loan evidenced by this Note and
which is material to Lender in agreeing to make such loan, Borrower does hereby
irrevocably and unconditionally waive, release and forever discharge the Lender
and its affiliates and each of their heirs, successors, assigns and personal
representatives, and agrees to indemnify each of them including attorney fees
and costs, of and from any and all actions, causes of action, suits, damages,
claims, demands or offsets of any kind or character whatsoever that the
Borrower, ever had, now has, shall or may have for, upon or by reason of any
matter, cause, act, omission, or thing arising or accruing at any time from the
beginning of the world through the date of this Note.

This Note is a renewal, and not in payment of, that certain promissory note
dated December 31, 2012 in the original principal amount of Three Hundred
Fifty-One Thousand, Seven Hundred Nine Dollars and 60/100cents ($351,709.60),
with interest accruing thereunder from the date of original funding.

IN WITNESS WHEREOF, the undersigned Maker has executed this instrument effective
as of March 1, 2013.

 

Graymark Healthcare, Inc., an Oklahoma Corporation   By   

/s/ Stanton M. Nelson

    Stanton M. Nelson, CEO

 

3